Citation Nr: 0203560	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-19 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from January 12, 1976, to September 23, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1999, 
August 1999, and December 1999 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  The rating decision of January 1999 denied 
service connection for bilateral defective hearing, for 
tinnitus, for nicotine dependence, for chronic bronchitis on 
a direct basis, as due to the use of tobacco products during 
active service, or as due to nicotine dependence incurred 
during service, and the veteran initiated an appeal of those 
determinations.  Following the receipt of additional 
evidence, the rating decision of August 1999 continued the 
denial of the veteran's claims for service connection for 
bilateral defective hearing and for tinnitus, a Statement of 
the Case was issued addressing those issues in November 1999.  
Following the receipt of additional evidence, a Supplemental 
Statement of the Case was issued in February 2000, and in 
September 2000, the veteran perfected his appeal as to the 
issues of service connection for bilateral defective hearing 
and for tinnitus.

The rating decision of December 1999 granted service 
connection for nicotine dependence, evaluated as 
noncompensably disabling, and for chronic obstructive 
respiratory disease (COPD), rated as 30 percent disabling, 
constituting a complete grant of the appeals for service 
connection for those disabilities.  In December 2000, the 
veteran appealed the noncompensable rating assigned for his 
service-connected nicotine dependence.  A Statement of the 
Case was issued in September 2001 addressing the issue of a 
compensable rating for the veteran's service-connected 
nicotine dependence, but the current record shows that the 
claimant has failed to file a Substantive Appeal with respect 
to that issue, and that issue is not in appellate status 
before the Board.  


In May 2000, the veteran raised the additional issues of 
service connection for a sleep disorder, for a psychological 
disorder, and for a cognitive disorder as secondary to his 
hearing problems and tinnitus, and submitted medical evidence 
in support of that claim.  Although the RO obtained a VA 
medical opinion as to those issues in August 2000, those 
claims have not been adjudicated and remain pending.  In 
December 2000, the claimant raised the additional issues of 
service connection for a skin disorder and for a back and 
neck disability, while in March 2001, he claimed service 
connection for Meniere's syndrome on a direct or secondary 
basis.  The current record shows that the RO has failed to 
adjudicate the issues of service connection for a skin 
disorder, for a neck disability, and for Meniere's syndrome, 
and has failed to adjudicate the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disability, a claim previously 
finally denied on the merits by rating decision of April 16, 
1986, and again finally denied on February 28, 1991, on the 
basis that new and material evidence had not been submitted 
to reopen that claim.  Those claims also remain open pending 
RO adjudication.  

The record further shows that the claimant has submitted an 
October 2000 letter from the VA Regional Office & Insurance 
Center, Philadelphia, Pennsylvania, showing that he has been 
granted waiver of premiums because of a finding that he is 
permanently and totally disabled.  In December 2001, the 
claimant submitted letters from the U.S. Department of 
Education and the Pennsylvania Higher Education Assistance 
Agency informing him that his obligation to repay loans made 
to him through the Federal Family Education Loan Program had 
been canceled due to his permanent and total disability.  A 
September 2001 letter from Dr. L.A.W. stated that the veteran 
was permanently and totally disabled due to COPD and 
Meniere's disease.  These documents, and the veteran's 
accompanying correspondence, must be construed as an informal 
claim for a total disability rating based upon 
unemployability due to service-connected disabilities.  The 
RO should send VA Form 21-8940 to the veteran for completion 
and return to the RO.  If the veteran returns the completed 
application for that benefit, the RO should obtain all 
medical records relied upon by the cited agencies.  When all 
outstanding service connection and increased rating claims 
have been adjudicated by the RO, the RO should then 
adjudicate the veteran's claim for a total disability rating 
based upon unemployability due to service-connected 
disabilities.  

The record further shows that the claimant was unable to 
report for scheduled VA examinations at the VAMC, Sioux 
Falls, South Dakota, in December 2001 due to his present 
incarceration, and that the examining medical facility 
returned the examination requests with notations that 
"veteran withdrew claim."  In a January 11, 2001, RO letter 
to the claimant, he was informed that the RO had received 
notification from the VAMC, Sioux Falls, that he had 
"withdrawn [his] claim for increased service-connected 
compensation", and that he might reopen that claim by 
submitting his request.  There is no proper documentation in 
the current record showing that either the veteran or his 
attorney has withdrawn his appeal for a compensable rating 
for nicotine dependence or his unadjudicated claims for 
service connection for a skin disorder, for a neck 
disability, and for service connection for Meniere's syndrome 
and adjunct conditions, including a sleep disorder, a 
psychological disorder, and a cognitive disorder as secondary 
to his hearing problems and tinnitus, or as a result of 
inservice injuries in August 1976 when his vehicle was struck 
by an ambulance, or the use of general anesthesia while 
undergoing ameliorative surgery in 1978 and 1979 to correct 
exotropia.  Those claims should be adjudicated on the merits 
by the RO, and the RO should further determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a back disability.  To the extent 
that any of those claims are dependent upon a resolution of 
the claimant's current appeal for service connection for 
bilateral defective hearing and tinnitus, they are 
inextricably intertwined with those issues.  The United 
States Court of Veterans Appeals (the Court) has held that it 
would not review claims in a piecemeal fashion, and that a 
decision on a given claim . . . was not a final order when an 
"inextricably intertwined" question remained undecided and 
pending.  See Harris v. Derwinski,  1 Vet. App. 180, 183 
(1991).  

The Board notes that claims for VA benefits may not be 
withdrawn on the basis of notification to that effect from a 
VA medical facility, absent any confirmatory communication 
for the claimant or his attorney or representative.  Further, 
the record shows that in an October 2001 letter from the 
veteran to the RO, he stated that it would be difficult, but 
not impossible, for him to undergo VA examinations.  To the 
same point, a December 4, 2001, letter from the claimant's 
attorney to the RO stated that, while the veteran would 
encounter difficulty in meeting appointments for VA 
examinations, he would "make every effort to obtain the 
institution's cooperation" in attending those examinations.  
The RO should determine whether the veteran intends to 
withdraw any claims currently before the RO and pending 
adjudication, whether he is able to appear for VA 
examination, and whether the current record is adequate to 
resolve those issues without further VA examinations or VA 
specialist medical opinions based upon a review of the 
record.  

REMAND

This case requires remand to the RO because the RO decided 
the claim for service connection for a hearing loss without 
considering the question of whether there was new and 
material evidence to reopen the claim.  In fact, the claim 
had previously been finally denied by the unappealed rating 
decision of April 16, 1986, and again finally denied on 
February 28, 1991, on the basis that new and material 
evidence had not been submitted to reopen that claim.  Title 
38 U.S.C.A. § 5108 (West 1991) provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998).  The unappealed RO 
decisions of April 16, 1986, and February 28, 1991, each 
constituted a final determination as to the issue of service 
connection for bilateral defective hearing.  In view of the 
RO's disposition of the case, the appellant has not had 
adequate notice and an opportunity to be heard with regard to 
the question of whether the record includes new and material 
evidence.  Accordingly, the case must be remanded to have the 
RO address the issue on the correct basis.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

In addition, the record indicates that relevant medical 
evidence is difficult to obtain because it is in archives.  
It is not clear, however, that all reasonable efforts have 
been made to obtain such evidence, as is required under 
38 U.S.C.A. § 5103A (West Supp. 2001).   Accordingly, the RO 
should attempt to find out why the archived records of 
L.A.W., M.D., and G.S., M.D., cannot be retrieved.  All 
reasonable effrts should be made to obtain the veteran's 
clinical records from L.A.W., MD, Rapid City, South Dakota, 
and from G.S., M.D., Rapid City, South Dakota.    If the 
records cannot be obtained, the RO should notify as is 
required under 38 U.S.C.A. § 5103A (Supp. 2001)(b)(2) (West 
Supp. 2001).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).  The claimant is further notified that he 
has the right to submit additional evidence and argument on 
any unadjudicated issues now pending before the RO. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should review the entire text 
of this remand order prior to carrying 
out the actions requested below.

2.  The RO make all reasonable efforts to 
obtain copies of all clinical records of 
the veteran's treatment in the possession 
of, or in the archives of, L.A.W., MD, 
and G.S., M.D., both of Rapid City, South 
Dakota.  The RO should be prepared to 
ascertain the exact location of those 
records from Dr. L.A.W. and to procure 
legible copies of all such records, 
inclusive.  

3.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for the 
disabilities on appeal since service 
separation.  With any necessary 
authorization from the veteran, the RO 
should make all reasonable efforts to 
obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.

4.  With regard to all attempts to obtain 
evidence to aid in substantiating the 
veteran's claims, if, after making 
reasonable efforts, the RO is unable to 
obtain the evidence, the RO must notify 
the veteran by identifying the records 
the RO is unable to obtain, explaining 
the efforts made to obtain the records, 
and describing further action to be taken 
with respect to the claim. 

5.  If, the RO determines that new and 
material evidence has been submitted to 
reopen the veteran's claim for service 
connection for bilateral defective 
hearing, it should again attempt to 
obtain VA audiology examinations and 
audiometric testing of the claimant by a 
state-certified audiologist who has 
reviewed the veteran's complete medical 
records, including all prior VA audiology 
and audiometry evaluations.  The 
requested examinations should be 
conducted in accordance with the revised 
criteria for evaluating hearing loss 
codified at 38 C.F.R. Part 4, §§ 4.85, 
4.86, Diagnostic Codes 6100-6110, 
effective June 10, 1999.  The examiner 
should further be asked to state his 
opinion as to whether it is as likely as 
not that any diagnosed hearing loss or 
tinnitus found present was caused or 
worsened by any demonstrated trauma or 
pathology during active service.  A 
complete rationale should be provided for 
any opinion expressed.  

6.  The RO should then review the claims 
file and ensure the completion of all 
notification and development action 
required under the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Sipp. 
2001).  The RO should then readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for bilateral 
defective hearing.  If, it is determined 
that the veteran has reopened that claim 
by submitting new and material evidence, 
that claim, and the veteran's claim for 
service connection for tinnitus, should be 
readjudicated on the merits.  

If the benefits sought on appeal remain denied, the veteran 
and his attorney should be provided a Supplemental Statement 
of the Case.  That Supplemental Statement of the Case must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



 

